Abdush-Shahid v City of New York (2017 NY Slip Op 00737)





Abdush-Shahid v City of New York


2017 NY Slip Op 00737


Decided on February 2, 2017


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on February 2, 2017

Sweeny, J.P., Acosta, Moskowitz, Kapnick, Kahn, JJ.


2987 105695/95 -6593

[*1] Salim M. Abdush-Shahid, Plaintiff-Appellant,
vThe City of New York, et al., Defendants-Respondents, Warden A.R.D.C. Daniel Meehan, etc., et al., Defendants.


Salim M. Abdush-Shahid, appellant pro se.
Zachary W. Carter, Corporation Counsel, New York (Ellen Ravitch of counsel), for respondents.

Order, Supreme Court, New York County (Margaret A. Chan, J.), entered June 18, 2014, which, at the close of plaintiff's case, granted defendants' motion for a directed verdict dismissing the complaint, unanimously affirmed, without costs.
The court properly granted defendants' motion for a directed verdict. The record shows that during plaintiff's direct case, he failed to present any evidence that it was reasonably foreseeable that he would be attacked by fellow inmates, or that defendants had inadequate security procedures in place (see Harris v City of New York, 28 AD3d 223 [1st Dept 2006], lv denied 7 NY3d 704 [2006]).
We have considered plaintiff's remaining arguments and find
them unavailing.M-6593 -	Salim M. Abdush-Shahid v The City of New York
Motion to supplement brief denied.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: FEBRUARY 2, 2017
CLERK